—Order unanimously affirmed without costs. Memorandum: Family Court properly granted the petition of respondent father for modification of the existing custody arrangement. The court found that the father was “more fit” than petitioner mother to care for the *896parties’ five-year-old child based upon proof that the mother had physically abused the child (see, Matter of Tracy V. v Donald W., 220 AD2d 888, 889). The court’s factual findings are supported by the record and are entitled to great deference (see, Matter of Mikolinski v Farnsworth, 249 AD2d 956, lv denied 92 NY2d 807). The mother’s contention concerning the Probation Department’s alleged conflict of interest is not preserved for our review. (Appeal from Order of Herkimer County Family Court, LaRaia, J. — Custody.) Present — Den-man, P. J., Hayes, Wisner, Hurlbutt and Callahan, JJ.